Case 19-05250-pwb            Doc 1      Filed 07/03/19 Entered 07/03/19 14:28:15       Desc Main
                                        Document     Page 1 of 45



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                                        )
                                                              )   Chapter 11
SUN MI NICHOLS                                                )
                                                              )   Case No. 19-56058- PWB
                                                              )
         Debtor.                                              )
------------------------------------------------------------- )
SUN MI NICHOLS                                                )
                                                              )
         Plaintiff,                                           )   ADVERSARY PROCEEDING
                                                              )
v.                                                            )
                                                              )
PAULPHILIP MANAGEMENT LLC,                                    )
NSEW GA INC, PAUL KWAK, and                                   )
MICHELLE KWAK                                                 )
                                                              )
         Defendants.                                          )

                                                COMPLAINT

        COMES NOW Sun Mi Nichols (“Plaintiff”), by and through her undersigned counsel of

record and file this COMPLAINT (the “Complaint”) and in support thereof respectfully shows this

Court as follows:

                         BACKGROUND, JURISDICTION, AND VENUE

        1.       This adversary proceeding is a core proceeding and is related to the main Chapter

11 bankruptcy case of In re: Sun Mi Nichols pending in the Atlanta Division of the United States

Bankruptcy Court for the Northern District of Georgia (“Bankruptcy Court”) as Case No. 19-

56058 (“Bankruptcy Case”) which was filed on April 18, 2019 (the “Petition Date”).

        2.       Sun Mi Nichols (“Debtor”) continues to operate as a debtor-in-possession pursuant

to Sections 1107 and 1108 of the Bankruptcy Code.



                                                        1
Case 19-05250-pwb        Doc 1   Filed 07/03/19 Entered 07/03/19 14:28:15            Desc Main
                                 Document     Page 2 of 45



       3.     This Court has jurisdiction over this case under 28 U.S.C. § 1334(b) and 157(b), as

well as under Bankruptcy Code §§ 105, 362, 547, 548, and 550.

       4.     This Adversary Proceeding is filed pursuant to Federal Rule of Bankruptcy

Procedure 7001 (hereinafter the “Bankruptcy Rules”) and represents a core proceeding under 28

U.S.C. § 157(b)(1) and(2).

       5.     Plaintiff Sun Mi Nichols is an individual who resides and is domiciled in Fulton

County, Georgia.

       6.     Defendant PaulPhilip Management LLC is a domestic limited liability company

that may be served through its registered agent, Michelle Kwak, at 3625 Savannah Place, Suite

203, Duluth, Georgia 30096.

       7.     Defendant NSEW GA INC. (“NSEW”) is a domestic profit corporation that may

be served through its registered agent, Michelle Kwak, at 3625 Savannah Place, Suite 200, Duluth,

Georgia 30096.

       8.     Defendant Paul Kwak is an individual who resides and is domiciled in Fulton

County, Georgia and he can be served at his residence at 10015 Lauren Hall Court, Alpharetta,

Georgia 30022.

       9.     Defendant Michelle Kwak is an individual who resides and is domiciled in Fulton

County, Georgia and she can be served at her residence at 10015 Lauren Hall Court, Alpharetta,

Georgia 30022.

                                 FACTUAL BACKGROUND

       10.    In August of 2018, Debtor saw an advertisement in a local Korean newspaper for a

consulting firm, PaulPhilip Management, LLC (hereinafter referred to as “PPM”), which

advertised plans that could help homeowners pay off their mortgages in five years



                                               2
Case 19-05250-pwb         Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15           Desc Main
                                   Document     Page 3 of 45



(“Advertisement”). A true and correct copy of the Advertisement is attached hereto as Exhibit

“A”.

       11.     Debtor contacted PPM and met with Paul Kwak (“Mr. Kwak”) to inquire about the

Advertisement.

       12.     Mr. Kwak informed the Debtor that the program offered in the advertisement was

not appropriate for her but that he could act as a business consultant to increase the revenues of

her business to facilitate paying off the mortgage in a short period of time.

       13.     The Debtor retained Mr. Kwak’s services to act as a business consultant for her

existing esthetician business, Dong Ann Skin Care, LLC.

       14.     Mr. Kwak also incorporated Venus Skin Care, LLC (“Venus”) on behalf of the

Debtor and Victoria Skin Care, LLC on behalf of the Debtor’s mother, Kum Rye Lee. (Dong Ann,

Venus and Victoria are hereinafter referred to as the “Businesses”)

       15.     Beginning in September 2018, Mr. Kwak induced the Debtor to pay PPM $5,000.00

a month in consulting fees in order to grow the Businesses to a value of $3,000,000.00 each.

                               SAVANNAH PLACE PROPERTY

       16.     Additionally, Mr. Kwak induced the Debtor to enter into an a five year lease on

behalf of Venus in a building located at 3625 Savannah Place Drive, Suite 101, Duluth, Georgia

30096, (the “Savannah Place Property”). A true and correct copy of the lease is attached hereto as

Exhibit “B”.

       17.     The Savannah Place Property is owned by NSEW, a rental property company

owned by Mrs. Kwak.

       18.     The security deposit for the Savannah Place Property was $2,500.00 and the rent

was $2,000.00 per month.



                                                  3
Case 19-05250-pwb          Doc 1   Filed 07/03/19 Entered 07/03/19 14:28:15         Desc Main
                                   Document     Page 4 of 45



       19.     When Mr. Kwak induced the Debtor to execute the lease, he persuaded her to begin

paying rent on the Savannah Place Property even though a significant amount of construction was

necessary before Venus could occupy the space. Also, Mr. Kwak informed the Debtor that as part

of her lease, she would be required to pay for the construction on the Savannah Place Property.

Mr. Kwak repeatedly told the Debtor that taking these actions would result in the growth of the

Business to a value of $3,000,000.00 each.

       20.     On or about September 12, 2018, Mr. Kwak suggested that the Debtor invest in the

Savannah Place Property. He informed the Debtor that for a payment of $100,000.00 she could

become a fifty percent owner of the Savannah Place Property (the “Real Estate Investment”). He

then threatened to increase the rent if she did not invest. The Debtor agreed to the Real Estate

Investment. Mr. Kwak never intended to transfer any interest in the Savannah Place Property and

instead gave the Debtor a hand written piece of paper alleging to transfer ownership in the

Savannah Place Property. Mr. Kwak defrauded the Debtor out of her interest in this property.

       21.     Mr. Kwak then introduced the Debtor to Paul Kim (“Mr. Kim”), who owned an

interior construction company, EY Bright Contracting, LLC, (“EY Bright Contracting”) and

additionally served as the pastor for the Good Samaritan Presbyterian Church. Mr. Kwak and Mr.

Kim induced the Debtor to agree to fund the build out of the Savannah Place Property. The EY

Bright Construction Proposal (the “Proposal”), dated September 1, 2018, promised to complete

the project for $129,500.00. A later addition to the Proposal, dated October 29, 2018, stated

additional work would need to be done for $15,700.00.

       22.     As set forth below, Mr. Kwak then induced the Debtor to borrow additional funds

to pay for the Proposal.




                                               4
Case 19-05250-pwb         Doc 1   Filed 07/03/19 Entered 07/03/19 14:28:15            Desc Main
                                  Document     Page 5 of 45



       23.      All of the foregoing was a fraudulent inducement by Mr. Kwak to have the Debtor

pay for the Savannah Place Property and the related Proposal for Mr. Kwak’s personal benefit.

Mr. Kwak had no intention of transferring any interest in the Savannah Place Property to the

Debtor.

                          CREDIT CARDS AND BUSINESS LOANS

       24.      During the fall of 2018, using the Debtor’s identity and credit information, Mr.

Kwak took out multiple credit cards in the Debtor’s name under the guise that the funds would be

used to grow the Businesses. Mr. Kwak would make charges and take cash advances on the cards

(the “Fake Charges”) and funnel the funds to himself and his affiliates. A limited number of these

cash advances would be deposited in the accounts of PPM and NSEW and then given back to

Debtor by check.

       25.      Specifically, Mr. Kwak charged her credit cards for alleged rents due to NSEW as

well as various charges for consulting fees. In total, Mr. Kwak made charges to the Debtor’s credit

cards in excess of $60,000.00. Not surprisingly, the Fake Charges almost never matched the

amount alleged due for the rent but would be for random amounts.

       26.      Mr. Kwak opened business bank accounts at Bank of America and Wells Fargo

Bank for the Businesses, as well as advising the Debtor to open a business bank account at NOA

Bank. Mr. Kwak then advised the Debtor to frequently shuffle funds around these bank accounts

with no explanation why.

       27.      Mr. Kwak also applied for and received various business loans in the name of the

Debtor, including but not limited to the following:

             a. Funding Circle, LLC in the amount of $211,486.65;

             b. Kabbage Loans in the amount of $15,379.33;



                                                5
Case 19-05250-pwb         Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15              Desc Main
                                   Document     Page 6 of 45



             c. Paypal Loan in the amount of $40,000.00.

Mr. Kwak used these funds under the guise of growing the Businesses.

       28.      In late November of 2018, Mr. Kwak demanded that the Debtor give him twelve

checks written for $5,000.00 each intended to cover the 2019 monthly consulting fee and twelve

checks written for $2,000.00 each intended to cover the 2019 monthly rent due to NSEW.

                                       THE RESIDENCE

       29.      On February 13, 2019, Mr. Kwak informed the Debtor that she needed to borrow

an additional $110,000.00 from him to pay back various loans and finish the construction on the

Savannah Place Property.

       30.      The Debtor signed two promissory notes, one for $50,000.00 and a second for

$60,000.00 (collectively, the “Notes”). True and correct copies of the Notes are attached hereto as

Exhibits “C” and “D”. The Notes list NSEW as the lender.

       31.      Mr. Kwak required the Debtor to use her residence located at 185 Treadstone

Overlook Suwanee, Georgia 30024 (the “Residence”) as collateral for the Notes and stated that he

would release the lien on her home if the loan was satisfied by early January of 2020.

       32.      Mr. Kwak did not have the Debtor sign a security deed but in fact, fraudulently

induced the Debtor to sign a limited warranty deed transferring the Residence to his wife, Michelle

Kwak. The limited warranty deed has been recorded in the Superior Court of Fulton County, Deed

Book 59695, Page 664 (the “Warranty Deed”). A true and correct copy of the Warranty Deed is

attached hereto and incorporated herein as Exhibit “E”.

       33.       At the time the Debtor executed the Warranty Deed, there was not a witness present

and Mr. Kwak acted as the notary. Mr. Kwak informed the Debtor he would take the Warranty

Deed “to be signed by a witness later.”



                                                 6
Case 19-05250-pwb         Doc 1   Filed 07/03/19 Entered 07/03/19 14:28:15            Desc Main
                                  Document     Page 7 of 45



          34.   The Debtor did not handle any of the $110,000.00 loan amount directly. Mr. Kwak

used $50,000.00 to allegedly pay off the Debtor’s loan to a third party.1 Mr. Kwak also used the

money from the loan to write two checks to EY Bright Contracting in the amount of $58,080.00

total.2

          35.   However, Mr. Kwak only gave Mr. Kim one check and kept the remaining funds.

                                           DEFAULT

          36.   On March 5, 2019, the Debtor received a demand letter from NSEW informing her

that she was past due on her rent payments and that the entire balance of the lease had been

accelerated. A true and correct copy of the Demand Letter is attached hereto as Exhibit “F”.

          37.   Mr. Kwak further asserted that because the Debtor defaulted on paying rent, she

was no longer a joint owner in the Savannah Place Property.

                                COUNT ONE - PREFERENCE

          38.   Plaintiff adopts Paragraphs 1 through 37 of the Complaint herein as if they were

stated verbatim.

          39.   During the one year period prior to the Debtor’s Petition, Debtor transferred her

Residence to or for the benefit of Defendants.

          40.   At the time of the transfer described in Paragraphs 39, Defendants alleged to be

creditors of Debtor.

          41.   The transfer described in Paragraph 39 were for or on account of an alleged

antecedent debt owed by the Debtor to Defendants before said transfers were made.

          42.   The transfers were made while Debtor was insolvent.



1
 As of the date of filing this complaint, the Debtor is unsure of the identity of the third party.
2
 NSEW check no. 1446 was made out for $30,000.00 and NSEW check no. 1447 was made out for
$28,080.00.

                                                 7
Case 19-05250-pwb         Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15            Desc Main
                                   Document     Page 8 of 45



          43.   The transfers were made within the 90 day period prior to the date of the filing of

Debtor’s petition.

          44.   The transfers enabled Defendants to receive more than Defendants would have

received if the case was filed as a Chapter 7 case, the transfers had not been made, and Defendants

had received payment of their alleged debt to the extent provided by the Bankruptcy Code.

          45.   The transfers to or for the benefit of Defendants are void as against Debtor’s

creditors pursuant to 11 U.S.C. 547. Michelle Kwak is the initial transferee of these voidable

transfers, and Debtor is entitled to recover the value of said transfers from Michelle Kwak pursuant

to 11 U.S.C. 550(a)(1).

                                    COUNT TWO - FRAUD

          46.   Plaintiff adopts Paragraphs 1 through 45 of the Complaint herein as if they were

stated verbatim.

          47.   Mr. Kwak is personally liable for the corporate conduct of PPM and NSEW because

he personally took part in the commission of the complained of torts by participating and

cooperating in the same. Further, Mr. Kwak specifically directed the particular complained of acts

to be done. See, e.g., Baja Properties, LLC v. Mattera, 345 Ga. App. 101, 104, 812 S.E. 358, 362

(2018).

          48.   PPM and NSEW, through Defendant Mr. Kwak, represented to the Debtor that they

would provide her business with consultation services and provide her a rental property to house

the Businesses. These representations were false and, at the time these representations were made

to the Debtor, PPM did not intend to provide her with business consulting and NSEW did not

intend to transfer any ownership interest in the Savannah Place Property.




                                                 8
Case 19-05250-pwb            Doc 1   Filed 07/03/19 Entered 07/03/19 14:28:15            Desc Main
                                     Document     Page 9 of 45



          49.      The Debtor reasonably relied on PPM and Mr. Kwak’s representations and would

not have taken out the numerous loans had she known that Mr. Kwak and PPM’s representations

were false and that Defendants intended to defraud both the Debtor and the Businesses.

          50.      The Debtor reasonably relied on NSEW and Mr. Kwak’s representations and would

not have agreed to invest in the Savannah Place Property had she known that Mr. Kwak and

NSEW’s representations were false and that they did not intend to transfer any ownership interests

to her.

          51.      The Debtor reasonably relied on Mr. Kwak’s representations regarding “business

advice” because he put himself out as a business consultant and acted within a capacity in which

he owed her a fiduciary duty.

          52.      As a result of such tortious conduct, the Debtor has suffered damages at the hand

of Defendants and their schemes, and has been harmed in an amount to be determined at trial.

                           COUNT THREE- FRAUDULENT TRANSFER

          53.      Plaintiff adopts Paragraphs 1 through 52 of the Complaint herein as if they were

stated verbatim.

          54.      During the four year period prior to the petition, Debtor made numerous transfers

to entities for the benefit of Defendants, not for the benefit of the Debtor. These transfers, include

without limitation, the following:

                a. transfer of The Debtor’ home to Mrs. Kwak;

                b. multiple transfers of funds to PPM and NSEW for alleged “services rendered” or

                   “rent owed”;

          55.      At the time of the transfers described in Paragraph 54, numerous creditors held

claims against the Debtor. Those claims arose before the transfers referenced in Paragraph 54.



                                                   9
Case 19-05250-pwb          Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15           Desc Main
                                   Document      Page 10 of 45



        56.     Mr. Kwak fraudulently forced Debtor into making the transfers set forth in

Paragraph 54:

           a. with actual intent to hinder, delay, or defraud its current creditors and with actual

                intent to hinder, delay, or defraud future creditors; or

           b. without receiving a reasonably equivalent value in exchange for the transfers, and

                the Debtor

                    i. was engaged or was about to engage in a business or transaction for which

                        the remaining assets of the Debtor were unreasonably small in relation to

                        the business or transaction; or

                   ii. Intended to incur, or believed or reasonably should have believed that it

                        would incur debts beyond its ability to pay as they become due.

         57.    Mr. Kwak tricked the Debtor into making the transfers described in Paragraph 54

without receiving a reasonable equivalent value in exchange for the transfers.

         58.    At the time of the transfers described in Paragraph 54, Debtor was insolvent on the

date of said transfers or became insolvent as a result of said transfers.

         59.    The fraudulent transfers described in Paragraph 54 are voidable pursuant to 11

U.S.C. § 544, and Georgia statutes O.C.G.A. §§ 18-2-74 and 18-2-75, and the Debtor is entitled

void the transfers to Defendants. The Debtor is entitled to recover the value of the transfers, and

the value (therefore, Plaintiff’s damages pursuant to 11 U.S.C. § 550) will be proven with more

certainty at the trial of this matter.

                      COUNT FOUR- BREACH OF FIDUCIARY DUTY

         60.    Plaintiff adopts Paragraphs 1 through 59 of the Complaint herein as if they were

stated verbatim.



                                                  10
Case 19-05250-pwb         Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15            Desc Main
                                  Document      Page 11 of 45



         61.   At all times relevant herein, Mr. Kwak, through his companies PPM and NSEW,

was acting as a business consultant to the Debtor.

         62.   As a business consultant, Mr. Kwak owed a fiduciary duty to the Debtor.

         63.   Also, at the insolvency of Debtor, Mr. Kwak, in his capacity of business consultant,

owed a fiduciary duty to the creditors of Debtor.

         64.   Mr. Kwak, in his role as business consultant, owed to the Debtor and the Debtor’s

creditors at all times during the Debtor’s insolvency, a fiduciary duty of good faith, with the care

of an ordinary prudent person in a like position under similar circumstances, and in a manner

reasonably believed to be in the best interests of the Debtor and its creditors.

         65.   By virtue of these duties, Mr. Kwak was required, among other things, to exercise

the utmost good faith, reasonable care and due diligence in connection with any and all

transactions affecting the financial affairs of Debtor and to determine whether the Debtor received

value commensurate with transfers made.

         66.   Mr. Kwak breached his duty by the following actions, including, without limitation,

the following:

           a. The fraudulent monetary transfers to PPM and NSEW as set forth herein;

           b. The fraudulent transfer of Debtor’s home, the Residence, to Mrs. Kwak;

         67.   Mr. Kwak did not act in good faith or in an informed and deliberate manner, but

rather at his personal whim. Loyalty and care was given only to the personal interests of Mr.

Kwak, his wife, PPM and NSEW, not to Debtor or the creditors of Debtor.

         68.   Mr. Kwak’s breach of duty has damaged Debtor in an amount to be proven with

more certainty at the trial of this matter.

         69.   The breach of duty on behalf of Mr. Kwak was willful and intentional.



                                                11
Case 19-05250-pwb       Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15             Desc Main
                                Document      Page 12 of 45



        70.   As a result of the breach of duty by Mr. Kwak, Debtor is entitled to recover its

damages from Mr. Kwak in an amount to be proven with more certainty at the trial of this matter.

                                    COUNT FIVE-CONVERSION

        71.   Plaintiff adopts Paragraphs 1 through 70 of the Complaint herein as if they were

stated verbatim.

        72.   The Debtor owns and has the right to possess the home located at 185 Treadstone

Overlook Suwanee, Georgia 30024, the Residence, at the time of the wrongful conversion.

        73.   Mr. Kwak intentionally interfered with the Debtor’s personal property by tricking

the Debtor into signing over her house to his wife through a limited warranty deed.

        74.   Mr. and Mrs. Kwak’s interference deprived the Debtor of ownership of her home.

        75.   Despite the demand from the Debtor, the Kwaks have refused to return the

Residence back to the Debtor.

        76.   The transfer caused damages to the Debtor.

        77.   Based upon such conversion of her property, Debtor is entitled to the return of her

home and compensatory damages in an amount to be determined at trial, plus punitive damages

in an amount to be determined at trial.

                                     COUNT SIX-CONSPIRACY

        78.   Plaintiff adopts Paragraphs 1 through 77 of the Complaint herein as if they were

stated verbatim.

        79.   Defendants Paul Kwak, Michelle Kwak, NSEW, and PPM (collectively, the

“Conspirators”) made numerous promises to Plaintiff between August 2018 and March 2019 that

the services being provided would ultimately lead to Plaintiff creating extraordinary wealth

through her companies and that all consulting being provided was for her own benefit, despite the



                                              12
Case 19-05250-pwb        Doc 1      Filed 07/03/19 Entered 07/03/19 14:28:15            Desc Main
                                   Document      Page 13 of 45



Conspirators’ knowledge that the representations were false when made.

        80.   The Conspirators knowingly and intentionally acted in concert to induce Plaintiff

to continue to pay for consulting services not being rendered, pay rent for a building that Plaintiff

could not occupy nor produce revenue, pay for an interest in a building she would never receive,

and trick Plaintiff into signing over her home in a warranty deed to Conspirators for their benefit.

        81.   Plaintiff actually and reasonably relied on the Conspirators’ promises and

representations. The Conspirators’ actions, which constitute fraud, fraudulent transfer,

preference, conversion, and breach of fiduciary duty, caused actual harm to Plaintiff.

        82.   As a direct result of the Defendants’ conspiracy, Plaintiff has suffered damages in

an amount to be proven at trial.

                               COUNT SEVEN- PUNITIVE DAMAGES

        83.   Plaintiff adopts Paragraphs 1 through 82 of the Complaint as if they were stated

verbatim.

        84.   The actions of Defendants showed willful misconduct, malice, fraud, wantonness,

oppression, or an entire want of care which would raise the presumption of conscious indifference

to the consequences suffered by Debtor.

        85.   As a result of the actions of Defendants, Debtor is entitled to recover punitive

damages, from the Defendants, in an amount to be determined at trial.

                         COUNT EIGHT- COSTS OF LITIGATION

        86.   Plaintiff adopts Paragraphs 1 through 85 of the Complaint as if they were stated

verbatim.

        87.   Defendants have acted in bad faith, been stubbornly litigious, and have caused

Plaintiff unnecessary trouble and expense. For these reasons, Plaintiff is entitled to recover her



                                                13
Case 19-05250-pwb        Doc 1     Filed 07/03/19 Entered 07/03/19 14:28:15             Desc Main
                                  Document      Page 14 of 45



expenses of litigation, including Plaintiff’s reasonable attorneys fees from the Defendant.

                                       PRAYER FOR RELIEF

      Wherefore, the Plaintiff prays for the following relief:

      (a) That a summons and process be issued upon terms at law;

      (b) Pursuant to Count One, the Court enter a judgment voiding the transfers from Debtor

          to Defendants and enter a judgment in favor of Plaintiff and against Debtor in an

          amount to be determined at the trial of this matter;

      (c) Pursuant to Counts Two and Three herein, the Court enter a judgment in favor of

          Plaintiff and against Defendants in an amount to be proven with more certainty at the

          trial of this matter;

      (d) Pursuant to Count Four, the Court enter a judgment in favor of Plaintiff and against

          Defendants in an amount to be proven with more certainty at the trial of this matter;

      (e) Pursuant to Count Five, the Court enter a judgment in favor of Plaintiff and against

          Defendants for compensatory damages in an amount to be determined at trial, plus

          punitive damages in an amount to be determined at trial.

      (f) Pursuant to Count Six, the Court enter a judgment in favor of Plaintiff and against

          Defendant in an amount to be shown at trial, plus attorney’s fees, plus punitive

          damages.

      (g) The Court enter a judgment in favor of Plaintiff and against Defendant for punitive

          damages for Defendants’ willful and malicious conduct;

      (h) The Court enter a judgment in favor of Plaintiff and against Defendants awarding

          Plaintiff all litigation expenses including Plaintiff’s reasonable attorneys’ fees;

      (i) All costs be cast upon Defendants; and



                                                14
Case 19-05250-pwb      Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15            Desc Main
                               Document      Page 15 of 45



     (j) Such other and further relief to Debtor as this Court deems just and proper.

     Respectfully submitted this 3rd day of July, 2019.

                                           JONES & WALDEN, LLC
                                           /s/ Cameron M. McCord
                                           Cameron M. McCord
                                           Georgia Bar No. 143065
                                           Attorneys for Plaintiff
                                           21 Eighth Street, NE
                                           Atlanta, Georgia 30309
                                           (404) 564-9300
                                           (404) 546-9301 (fax)
                                           cmccord@joneswalden.com




                                             15
Case 19-05250-pwb   Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15   Desc Main
                            Document      Page 16 of 45




                              EXHIBIT A




                                       16
Case 19-05250-pwb   Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15   Desc Main
                            Document      Page 17 of 45
Case 19-05250-pwb   Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15   Desc Main
                            Document      Page 18 of 45




                              EXHIBIT B




                                       17
Case 19-05250-pwb   Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15   Desc Main
                            Document      Page 19 of 45
Case 19-05250-pwb   Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15   Desc Main
                            Document      Page 20 of 45
Case 19-05250-pwb   Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15   Desc Main
                            Document      Page 21 of 45
Case 19-05250-pwb   Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15   Desc Main
                            Document      Page 22 of 45
Case 19-05250-pwb   Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15   Desc Main
                            Document      Page 23 of 45
Case 19-05250-pwb   Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15   Desc Main
                            Document      Page 24 of 45
Case 19-05250-pwb   Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15   Desc Main
                            Document      Page 25 of 45
Case 19-05250-pwb   Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15   Desc Main
                            Document      Page 26 of 45
Case 19-05250-pwb   Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15   Desc Main
                            Document      Page 27 of 45
Case 19-05250-pwb   Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15   Desc Main
                            Document      Page 28 of 45




                              EXHIBIT C




                                       18
Case 19-05250-pwb   Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15   Desc Main
                            Document      Page 29 of 45
Case 19-05250-pwb   Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15   Desc Main
                            Document      Page 30 of 45
Case 19-05250-pwb   Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15   Desc Main
                            Document      Page 31 of 45
Case 19-05250-pwb   Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15   Desc Main
                            Document      Page 32 of 45
Case 19-05250-pwb   Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15   Desc Main
                            Document      Page 33 of 45
Case 19-05250-pwb   Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15   Desc Main
                            Document      Page 34 of 45
Case 19-05250-pwb   Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15   Desc Main
                            Document      Page 35 of 45




                              EXHIBIT D




                                       19
Case 19-05250-pwb   Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15   Desc Main
                            Document      Page 36 of 45
Case 19-05250-pwb   Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15   Desc Main
                            Document      Page 37 of 45
Case 19-05250-pwb   Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15   Desc Main
                            Document      Page 38 of 45
Case 19-05250-pwb   Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15   Desc Main
                            Document      Page 39 of 45
Case 19-05250-pwb   Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15   Desc Main
                            Document      Page 40 of 45
Case 19-05250-pwb   Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15   Desc Main
                            Document      Page 41 of 45
Case 19-05250-pwb   Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15   Desc Main
                            Document      Page 42 of 45




                              EXHIBIT E




                                       20
6/12/2019   Case 19-05250-pwb          Doc 1     Filed 07/03/19   Entered
                                                           GSCCCA.org          07/03/19 14:28:15
                                                                      - Image Index                        Desc Main
                                                Document      Page 43 of 45




search.gsccca.org/Imaging/HTML5Viewer.aspx?id=73188614&key1=59695&key2=664&county=60&countyname=FULTON&userid=5300&appid=4   1/1
Case 19-05250-pwb   Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15   Desc Main
                            Document      Page 44 of 45




                              EXHIBIT F




                                       21
Case 19-05250-pwb   Doc 1    Filed 07/03/19 Entered 07/03/19 14:28:15   Desc Main
                            Document      Page 45 of 45
